ORDER

On November 2, 2005 the court issued an order giving Desiree M. Brown (“Brown”) 30 days to either submit a revised Fed. Cir. R. 15(c) form indicating that she “waives review of any discrimination issues or informs the court that she wishes to proceed in a district court”. The court received Brown’s Fed. Cir. R. 15(c) form on December 5, 2005. Brown neither selected statement # 2 on the form waiving her discrimination claim, nor requested that her case be transferred to a district court.
Accordingly,
IT IS ORDERED THAT:
(1) This appeal is dismissed.
(2) Each side shall bear its own costs.